DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werber et al. (U.S. Patent Application Publication 2016/0199417).
	Werber et al. discloses and claims injecting an acellular amnion derived therapeutic composition comprising amniotic fluid.  The composition can comprise micronized amniotic membrane combined with amniotic fluid.  The composition can be injected in or around the vagina (a connective tissue) for vaginal rejuvenation.  See at least abstract and claims 19 and 25.  The compositions can also be injected into skin, burns, scars, and keloid scars for treatment.  Treatment of wrinkles is disclosed.  See at least paragraphs [0045-0046].  
	The instant specification indicates that the growth factors in the amounts recited in the claims are present in amniotic tissue and amniotic fluid.  See at least paragraphs [0002-0003, 0005, and 0022].  Absent evidence to the contrary, injection of a liquid formulation having amniotic membrane and/or amniotic fluid would inherently meet the limitations of the instant claims with respect to the proteins recited in the claims.  The “recombinant” limitation does not distinguish the proteins in the claims from those found in amniotic tissue and/or amniotic fluid.  The claims do not require recombinant production in any particular host cell and include those recombinantly produced in human or mammalian host cells.  These would be structurally identical proteins.  Absent evidence to the contrary, injection into scars or keloid scars would remodel the scar tissue (see instant claims 15-17) and injection into the skin would rejuvenate the skin and provide wrinkle treatment and elimination (see instant claims 18-20).

Claims 1-11 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrell (U.S. Patent No. 9,579,350).
	Harrell discloses and claims injecting de-cellularized human amniotic fluid wherein the quantity of the proteins is between 50% to 100% of the raw amniotic fluid.  The injection can be injected into a ligament or tendon to treat.  Repair of torn or strained ligaments or tendons is disclosed.  Regeneration of cartilage is disclosed.  The injection can be into tissue at a site of wrinkles or aged skin to treat.   See at least abstract; column 19, lines 43-53; and claims 1, 18, 20, and 22.
	The instant specification indicates that the growth factors in the amounts recited in the claims are present in amniotic fluid.  See at least paragraphs [0002-0003, 0005, and 0022].  Absent evidence to the contrary, injection of a liquid formulation having amniotic fluid would inherently meet the limitations of the instant claims with respect to the proteins recited in the claims.  The “recombinant” limitation does not distinguish the proteins in  the claims from those found in amniotic tissue and/or amniotic fluid.  The claims do not require recombinant production in any particular host cell and include those recombinantly produced in human or mammalian host cells.  These would be structurally identical proteins.  Absent evidence to the contrary, injection into ligaments or tendons (connective tissues) would regenerate, rejuvenate, or remodel them (see instant claims 1, 5, and 8) and injection into the skin would rejuvenate the skin and provide wrinkle treatment and elimination (see instant claims 18-20).

	Should applicant traverse these rejections, they are requested to identify all proteins naturally found or present in amniotic membrane and amniotic fluid as well as the concentration of each protein in these naturally occurring products.  Alternatively, applicant could present evidence identifying those proteins required by the claims that are not naturally occurring or present in amniotic membrane or amniotic fluid.  Koob et al. (2013, of record) and Koob et al. (2014, of record) provide only a partial list.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guatam et al. (WO 2019/144140) in view of Werber et al. (U.S. Patent Application Publication 2016/0199417) and Harrell (U.S. Patent No. 9,579,350).
	Werber et al. and Harrell are applied as above.  The references do not explicitly disclose the identity or concentration of all proteins present in amniotic membrane or amniotic fluid.
	The instant application claims priority to parent application 16/254,337 and provisional applications 62/695,238 and 62/619,959.  The instant claims are not entitled to benefit of the filing dates for any of priority documents.  The effective filing date of the instant application is 12/22/2020.  
The claims originally filed in the instant application do not correspond to those filed in parent application 16/254,337.  The parent application and provisional applications do not disclose methods of treating a connective tissue having the limitations presented in the instant claims.  At least for example, Example 1 in the ‘337 application discusses a bio-mimetic formulation including a liquid carrier which includes water.  Example 1 discloses the recombinant proteins recited in instant claim 5. Example 3 in the ‘337 application discusses administering the biomimetic formulation of Example 1 via injection into a mammalian patient.  Example 3 implies that there is a single formulation in Example 1 but this is not the case.  The example discusses rejuvenation (but not regeneration or remodeling as recited in instant claims 1, 5, and 8; remodeling of scar tissue as recited in instant claims 15-17; or wrinkle treatment and elimination as recited in instant claims 18-20) as compared to a control tissue. Example 3 appears to be prophetic as the particular formulation injected in Example 3 is not identified and no data or experimental results are presented to support the assertion of rejuvenation.  It is also unknown what tissue was injected.  A bio-mimetic formulation is defined as a composition that includes components designed to mimic or imitate a biological structure or solution, including for example, the amniotic fluid and/or the amniotic membrane.  (See paragraph [0022]).  At least for example, bio-mimetic formulations, mammalian patients, and liquid carriers which include water are not limitations of the current claims.  At least for example, the formulations of the instant claims are not required to be bio-mimetics.  At least for examples, the formulations can be administered to non-mammalian patients.  At least for example, the combination of recombinant proteins as recited in claim 1, parts (b) and (c), are not disclosed.  The priority applications do not disclose formulations requiring the 18 recombinant peptides of claim 1, part (b), in combination with the at least 5 additional recombinant peptides of claim 1, part (c).  The instant claims are not entitled to benefit of the filing dates for any of 16/254,337; 62/695,238; and 62/619,959.  The effective filing date of the instant application is 12/22/2020.  Guatam et al. is valid prior art against the instant claims.  Applicant is advised that the instant application is properly a continuation in part of application 16/254,337 as the claims of the instant application add information that was not present in the parent application. 
Guatam et al. discloses bio-mimetic formulations that mimic mammalian amniotic membrane and/or amniotic fluid.  Formulations reciting the recombinant proteins and concentrations of the instant claims are disclosed.  See at least abstract; claims; and paragraph [0006].  Formulations having all of the recombinant proteins in paragraph [0006] of Guatam et al. are fairly suggested.  This formulation would include all of the recombinant proteins required by instant claims 1-3.  The formulation in Example 1 (starting at page 82) meets the limitations of instant claim 5.  A formulation having all of the proteins listed for the formulation in Example 1 would meet the limitations of claim 1.  Formulations having the characteristics of the recombinant proteins in Table 8 of Guatam et al. meet the limitations of instant claims 5-7.  Formulations having all of the recombinant proteins in Table 9 of Guatam et al. (starting at paragraph [0050] on page 51) meet the limitations of instant claims 8 and 11 (exemplary concentration in Table 9).  Example 3 discloses administering the bi-mimetic formulation of Example 1 via injection into a mammalian patient in an area of the mammal where connective tissue rejuvenation is desired.  Connective tissue regeneration, rejuvenation, and remodeling are disclosed.  Wrinkle treatment and elimination are disclosed.  Remodeling scar tissue is disclosed.  See at least paragraph [0057].
It would have been obvious to inject the various bio-mimetic formulations for amniotic membrane and/or amniotic fluid disclosed by Guatam et al. that meet the limitations of instant claims 1-3, 5-8, and 11 with respect to the recombinant proteins required as well as their concentrations into connective tissues like tendons, ligaments, cartilage, wrinkled skin, or aged skin (as taught by Harrell) or connective tissues like vagina and skin, particularly scars, keloid scars, and wrinkled skin (as disclosed by Werber et al. ) in order regenerate, rejuvenate, or remodel them.  Connective tissue regeneration, rejuvenation, and remodeling including wrinkle treatment and elimination as well as remodeling scar tissue are disclosed by Guatam et al.  One would have been motivated to do so because both Harrell and Werber et al. disclose injecting amniotic membrane or amniotic fluid into connective tissues for treatment and Guatam et al. discloses formulations that are disclosed as being bi-mimetics of these biological products.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1, 5, and 8 are confusing in failing to indicate the patient or subject population being treated.  That is, it is unknown who is being injected with the formulation.
	Claim 1 is confusing in requiring PDGF-AA, PDGF-BB, TGF-B1, and OPG in both parts (b) and (c).  This is confusing as part (b) requires a certain concentration and part (c) would add more (thereby changing the concentration).
	Claims 12-14 are confusing in reciting that the carrier is “a lyophilized or dried carrier.”  This is inconsistent with claims 1, 5, and 8 which require “administering via injection to the connective tissue a formulation”  and recite concentrations (i.e. “pg/mL”).  Injection of the formulation would require an aqueous solution so that the recited proteins are in the appropriate concentration and in a formulation suitable for injection.  Lyophilized or dried compositions are not injected.  Clarification is requested.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa